
	

113 S175 IS: To amend the Federal Insecticide, Fungicide, and Rodenticide Act to improve the use of certain registered pesticides.
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 175
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2013
			Mr. Roberts (for
			 himself, Mr. Johanns,
			 Mr. Grassley, Mr. Thune, Mr.
			 Vitter, Mr. Barrasso,
			 Mr. Moran, Mr.
			 Blunt, Mr. Enzi,
			 Mr. Inhofe, and Mr. Boozman) introduced the following bill; which
			 was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Insecticide, Fungicide, and
		  Rodenticide Act to improve the use of certain registered
		  pesticides.
	
	
		1.Use of registered
			 pesticidesSection 3(f) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(f)) is
			 amended by adding at the end the following:
			
				(5)Use of
				registered pesticidesNotwithstanding any other law, no permit
				shall be required for—
					(A)the use of a
				pesticide that is registered or otherwise authorized for use under this Act, if
				that use is in accordance with this Act; or
					(B)(i)the use of a biological
				control organism (as defined in section 403 of the Plant Protection Act (7
				U.S.C. 7702)) for the prevention, control, or eradication of a plant pest or
				noxious weed, if that use is in accordance with that Act (7 U.S.C. 7701 et
				seq.); or
						(ii)the conduct of any other plant
				pest, noxious weed, or pest control activity under that Act, if that activity
				is conducted in accordance with that
				Act.
						.
		
